TOM GRAY, Justice,
dissenting.
I agree with the disposition of Henley’s first issue. I disagree, however, that the topic of “presumed venue” needs to be discussed at all. Venue was proved by the State by the following colloquy:
Q: Mr. Brown, for the purposes of these charges, where did these charges occur?
A: Leon County.
The majority’s discussion is unnecessary.
I also agree with the majority’s disposition of the legal sufficiency portion of Henley’s first issue. I disagree, however, with its disposition of the factual sufficiency portion. The majority correctly asserts that there are no cases addressing subsection a(4) of section 22.07 and, for the most part, correctly sets out the law established from cases interpreting the other subsections of 22.07.
When the majority begins its analysis under factual sufficiency, however, it misstates the law and then misapplies the facts to the law. The majority states, ‘While eliciting the desired reaction from the victim is some evidence of the defendant’s ‘intent,’ that cannot be proven only by what the victim thought or how the victim reacted.” The opinion then cites three cases to support its statement. Only the opinion in Dues makes a statement similar to what the majority proposes. But, if you look at the context in which the statement was made in Dues, you would understand that it was not meant to be used as the majority interpreted: that because Brown did not feel enough in danger to immediately call the police or leave before completing paperwork, or that because no services were interrupted, or that because Henley took no action on the threat the evidence was factually insufficient to support the verdict. This is what the Court in Dues actually stated:
Therefore, in order to commit this offense the accused must have the specific intent to place any person in fear of imminent serious bodily injury. A person acts with intent with respect to the nature of his conduct or to a result of his conduct when it is his conscious objective or desire to engage in the conduct or cause the result, (citation omitted). *738Intent can be inferred from the acts, words, and conduct of the accused, (citations omitted). However, the accused’s intent cannot be determined merely from what the victim thought at the time of the offense. Indeed, for this offense to be completed it is not necessary that the victim or anyone else was actually placed in fear of imminent serious bodily injury. Additionally, it is immaterial to the offense whether the accused had the capability or the intention to carry out his threat, (citations omitted). All that is necessary to complete the offense is that the accused by his threat sought as a desired reaction to place a person in fear of imminent serious bodily injury, (citations omitted).
Dues v. State, 634 S.W.2d 304, 305 (Tex.Crim.App.1982). The majority uses exactly what Dues said was immaterial to find factually insufficient evidence.
The case we need to be using as a pattern for this case is one from Texar-kana. See In re C.S., 79 S.W.3d 619 (Tex.App.-Texarkana 2002, no pet.). It interprets another subsection of the Penal Code that penalizes the interruption of the use or occupancy of a building. Tex. Penal Code § 22.07(a)(3) (Vernon 1994). In C.S., the appellant was angry because he did not want to be placed in on-campus suspension. He then threatened to blow up the school. The court in C.S. determined the sufficiency of the evidence of C.S.’s intent from the inferences properly drawn from his words and from the circumstances surrounding their utterance. It then stated,
The fact that he was angry and did not want to be placed in on-campus suspension indicates that he made the statement, not intending to actually do the act, but in order to scare the school officials who heard it and disrupt or interrupt their use of the school facilities, thereby frustrating their plan to immediately place him in on-campus suspension again.... That is the exact kind of threat the statute is designed to punish. Again, we must remember that it is not necessary that the threat have the desired effect on the hearers; it is only necessary that the threat be made with the intent that it have that effect.
In re C.S., 79 S.W.3d at 624.
Thus, it doesn’t matter that the Co-op’s services were not actually impaired or interrupted. It doesn’t matter that Henley took no action on the threat or that he had not ever had a physical confrontation with employees of the Co-op. It doesn’t matter that Brown, by his actions, did not appear to be afraid.
What matters is that Brown called the dispatcher to notify the company of the threat.
What matters is that upon discovery of the threat the next morning, the Co-op opened its doors with a police officer stationed at the office for the entire day.
What matters is that Henley had had a previous verbal altercation with another Co-op employee.
What matters is that Henley frequently wrote vulgar remarks on the memo line of the checks he wrote to the Co-op.
What matters is that Henley frequently did not pay his electrical bill and his services would be cut off.
These are the things that matter. Can intent be inferred sufficiently from this evidence? It sure can. Is this evidence so weak that it undermines confidence in the jury’s determination of intent? It is certainly not.
Thus, because the evidence is factually sufficient to support the verdict, and the *739majority determines otherwise, I respectfully dissent.